Title: To Thomas Jefferson from Andrew Marshall, 12 October 1801
From: Marshall, Andrew
To: Jefferson, Thomas


Dr. Sir
St Clairsville Octr, 12th. 1801.
It is on a subject of the Utmost Importance, I wish to lay before you, (But I, with many of my fellow Citizens, may Lament my ability) But knowing that a free Goverment is your greatest pleasure I rest ashured that you will be willing to give a hearing to any person, or thing, that may appear to be of Use to the Community at Large. I at the present live in an Infant state, Whare I have Not it in my power to Elect for my states men, which appears to be Universally Lamented with my self. The people here appears to be Much dissatisfyed with the proceedings of Arthur St Clair as a Governor thinking that he rather takes power out of the Lejuslature respecting the Division of Countys and placing County seats. he has of late, Divided Jefferson County and placed the seat of Justice at a place Contrary to the Voice of the people. about one year past the people sent a petition to him praying the division of the County with about 500 Subscribers, and for the seat of Justice of the new County to be placed at St Clairsville. but this had no effect. he put it off till there went a petition to him for the seat to be placed on the River Which could not be done without disoblidgeing a great part of the County, as the river was the line between Virginia and the new state it throwed the seat of Justice on an extremity, and back from the place there can be no settlement nearer than 6 Miles The people after they saw the proclamation drew a remonstrance against his proceedings and out of the County I believe they will Get three fourths of the free holders to sign the Remonstrance against the new seat. this is to be laid before him, and if it has no effect, (as I do not expect it will) what will the Consequenses be. he will not suffer the Lejuslature to do any thing in it as he says agreeable to the ordinance of Congress the whole power is invested in him It is not this County alone he has put into Bondage but several others; Dr. Sir from the regard […] to a Republican Goverment and the wish to promote peace and Fr[aterni]ty in our Infant Country. I Implore you to lay some Method before us for the remedy of the bondage We lie Under. I Must say that I am very Jealous of St Clairs zeal to wards his Country. If there had been no former evidences of this to me and my Country It might perhaps be two rash an expression.
You do not know me, but I must desire the favour of you to write to me What would be the most best way for us to get quit of our grieveances Whether it would be of any use for us to lay the Busnys before Congress or not, or what steps might appear most prudent. If it was a thing Consistent with your will to remove him from his office I think it would be a pleasing thing to the people he rules over, as I would hope his Successor would Join in favour of a Republican Goverment If you think proper to write to me you will please to direct to Andrew Marshall. Post Master St Clairsville N.W. Territory.
I am Sir with due Respect your Most obedient and Humble Servant
Andrew Marshall
 